Case 2:19-cv-09025-PD Document 20 Filed 03/05/21 Page 1 of 1 Page ID #:2017



 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   GLADYS M.,1                                 Case No. 2:19-CV-09025-PD
12                       Plaintiff,              JUDGMENT
13             v.
14   ANDREW M. SAUL,
15   Commissioner of Social Security,

16                       Defendant.

17
18         In accordance with the Memorandum Opinion and Order filed herewith,
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is affirmed and this action is dismissed

21   with prejudice.

22
23   DATED: March 05, 2021
                                           PATRICIA DONAHUE
24                                         UNITED STATES MAGISTRATE JUDGE
25
26
27         1       Partially redacted in compliance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
28   Case Management of the Judicial Conference of the United States.
